NO. 07-08-0035-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

JULY 31, 2008
______________________________


BRANDON LEWIS, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-412,546; HON. JIM BOB DARNELL, PRESIDING
_______________________________

                                                       Memorandum Opinion
                                         _______________________________

Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.

          Brandon Lewis appeals from his conviction of four counts of aggravated sexual
assault.  He entered open pleas of guilty and, after a trial on punishment, was sentenced
to ten years confinement on each count.  
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief, wherein he certifies that, after diligently searching the record, he concluded
that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter
sent to appellant informing him of counsel’s belief that there was no reversible error and
of appellant’s right to file a response pro se.  By letter dated June 27, 2008, this court also
notified appellant of his right to file his own response by July 28, 2008, if he wished to do
so.  To date, no response or request for extension of time to file a response has been
received. 
          In compliance with the principles enunciated in Anders, appellate counsel discussed
several potential areas for appeal including jurisdictional defects, the voluntariness of
appellant’s plea, the evidence to support the guilty pleas, and error with respect to
punishment.  Upon his final analysis, counsel determined that no reversible error existed.
 
Thereafter, we conducted our own review of the record to assess the accuracy of appellate
counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded the same. 
          Accordingly, the motion to withdraw is granted and the judgments are affirmed.
  
 
                                                                           Brian Quinn 
                                                                          Chief Justice
Do not publish.